Case: 1:20-cv-02507-PAG Doc #: 12 Filed: 01/22/21 1 of 9. PageID #: 108




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



 Lakessa Taylor,                               )       CASE NO. 1:20 CV 02507
                                               )
                        Plaintiff,             )       JUDGE PATRICIA A. GAUGHAN
                                               )
                Vs.                            )
                                               )
 City of East Cleveland, et al.,               )       Memorandum of Opinion and Order
                                               )
                        Defendants.            )


       INTRODUCTION

       This matter is before the Court upon defendants the City of East Cleveland, Michael

Cardilli, and Larry McDonald’s Motion to Dismiss or in the Alternative, Motion for Summary

Judgment (Doc. 3). This action arises out of plaintiff’s employment with defendant. For the

reasons that follow, this motion is DENIED.

       FACTS

       On January 15, 2020, plaintiff, Lakessa Taylor, filed a lawsuit in the Cuyahoga County

Court of Common Pleas against defendant the City of East Cleveland (“East Cleveland”). The

complaint asserted state law claims for gender discrimination, retaliation, and a hostile work

environment in connection with plaintiff’s employment with East Cleveland. On April 13, 2020,

East Cleveland removed the matter to this Court on the basis of federal question jurisdiction. On

                                                   1
Case: 1:20-cv-02507-PAG Doc #: 12 Filed: 01/22/21 2 of 9. PageID #: 109




April 28, 2020, this Court sua sponte remanded the matter back to state court, observing that

none of plaintiff’s claims arose under federal law. On November 6, 2020, plaintiff voluntarily

dismissed the lawsuit from state court.

       Plaintiff then filed this action in the Court on November 6, 2020. The Complaint lists

East Cleveland, Michael Cardilli, and Larry McDonald as defendants.

       For purposes of ruling on the pending motion, the facts asserted in the Complaint are

presumed to be true.

       Plaintiff was hired as a police officer for East Cleveland in 2011. During her tenure with

East Cleveland, she was repeatedly subject to discrimination on the basis of her gender. For

example, plaintiff was told it was “too dangerous” for her to conduct patrols on her own and her

applications for detective positions were rejected in favor of less qualified male candidates.

Instead, plaintiff was assigned to working within the schools as a School Resource Officer, a

position normally reserved for the female officers within the police department.

       Plaintiff was also subject to harassment due to her gender. Male police officers often

used derogatory terms when referring to women and openly discussed their sexual encounters.

Defendant Cardilli attempted to force plaintiff into his vehicle after a police department holiday

party, indicating to another officer that he was planning to take plaintiff to a hotel room. Cardilli

later became East Cleveland’s Chief of Police.

       Defendant McDonald was the police department’s head School Resource Officer. In

early 2018, McDonald left East Cleveland’s police department for the City of Cleveland’s police

department. Plaintiff then assumed McDonald’s role as head School Resource Officer.

       McDonald later returned to East Cleveland’s police department. Upon his return,


                                                  2
Case: 1:20-cv-02507-PAG Doc #: 12 Filed: 01/22/21 3 of 9. PageID #: 110




McDonald indicated that he did not want to work under plaintiff. He began to denigrate plaintiff

to various officials within East Cleveland’s schools. Plaintiff reported this issue to Cardilli, who

told plaintiff that the police department was a “boys club” and she needed to “deal with it.” Less

than a month after complaining about McDonald to Cardilli, plaintiff was fired for

insubordination. No investigation was conducted regarding this purported insubordination.

Several other male officers within East Cleveland’s police department “have engaged in far more

egregious conduct, but have not lost their jobs as a result.”

       On October 24, 2018, plaintiff filed a Charge of Discrimination with the Equal

Opportunity Employment Commission (“EEOC”). On August 10, 2020, the EEOC issued

plaintiff a Notice of Right to Sue.

       Plaintiff then filed this action on November 6, 2020. The Complaint contains six claims

for relief. Count One is a state law claim for gender discrimination. Count Two is a federal

claim for gender discrimination. Count Three is a state law claim for retaliation. Count Four is a

federal law claim for retaliation. Count Five is a state law claim for a hostile work environment.

Count Six is a state law claim for aiding and abetting discriminatory practices. Counts One

through Five are asserted against East Cleveland. Count Three and Six are asserted against the

individually named defendants.

       This matter is now before the Court upon Defendants’ Motion to Dismiss or in the

Alternative, Motion for Summary Judgment. Defendants move to dismiss the Complaint on

several grounds. They maintain that plaintiff’s state law claims are both time-barred and subject

to statutory immunity. Defendants also argue that the entire Complaint is barred by both res

judicata and the law-of-the-case doctrine. Plaintiff opposes the motion in its entirety.


                                                  3
Case: 1:20-cv-02507-PAG Doc #: 12 Filed: 01/22/21 4 of 9. PageID #: 111




       STANDARD OF REVIEW

       When considering a motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure, the allegations of the complaint must be taken as true and construed liberally in

favor of the plaintiff. Lawrence v. Chancery Court of Tenn., 188 F.3d 687, 691 (6th Cir. 1999).

However, the complaint must set forth “more than the bare assertion of legal conclusions.”

Allard v. Weitzman (In Re DeLorean Motor Co.), 991 F.2d 1236, 1240 (6th Cir. 1993). Legal

conclusions and unwarranted factual inferences are not accepted as true, nor are mere

conclusions afforded liberal Rule 12(b)(6) review. Fingers v. Jackson-Madison County General

Hospital District, 101 F.3d 702 (6th Cir. Nov. 21, 1996), unpublished. Dismissal is proper if the

complaint lacks an allegation regarding a required element necessary to obtain relief. Craighead

v. E.F. Hutton & Co., 899 F.2d 485, 489-490 (6th Cir. 1990).

       In addition, a claimant must provide “enough facts to state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569 (2007). A pleading

that offers “labels and conclusions” or “a formulaic recitation of the elements of a cause of

action will not do.” Ashcroft v. Iqbal, 129 S.Ct. 1937, 1955 (2009). Nor does a complaint

suffice if it tenders “naked assertion[s]” devoid of “further factual enhancement.” Id.

       To survive a motion to dismiss, a complaint must contain sufficient factual matter,
       accepted as true, to state a claim to relief that is plausible on its face. A claim has facial
       plausibility when the plaintiff pleads factual content that allows the court to draw the
       reasonable inference that the defendant is liable for the misconduct alleged. The
       plausibility standard is not akin to a “probability requirement,” but it asks for more than a
       sheer possibility that a defendant has acted unlawfully. Where a complaint pleads facts
       that are “merely consistent with” a defendant's liability, it stops short of the line between
       possibility and plausibility of ‘entitlement to relief.’

Id. at 1949 (citations and quotations omitted). See also, Hensley Mfg. v. ProPride, Inc., 579 F.3d

603 (6th Cir.2009).

                                                 4
Case: 1:20-cv-02507-PAG Doc #: 12 Filed: 01/22/21 5 of 9. PageID #: 112




       ANALYSIS

I.     Statute of Limitations

       Plaintiff brings state law claims for gender discrimination, retaliation, a hostile work

environment, and aiding and abetting discriminatory practices under O.R.C. § 4112.02.

According to defendants, these claims are time barred under the statute of limitations set forth at

O.R.C. § 2744.04(A). According to plaintiff, the statute of limitations contained within this

provision is not applicable to these claims.

       Upon review, the Court agrees with plaintiff. Defendants contend that plaintiff’s state

law claims are untimely under Ohio’s Political Subdivision Tort Liability Act (“PSTLA”), which

contains a two-year statute of limitations period. See O.R.C. § 2744.04(A). However, the

PSTLA does not apply to any “[c]ivil actions by an employee . . . against [her] political

subdivision relative to any matter that arises out of the employment relationship.” O.R.C. §

2744.09(B).1 This includes claims for employment discrimination and retaliation brought under

O.R.C. § 4112.02. See Nagel v. Horner, 2005-Ohio-3574, ¶ 14-20 (Ohio App. 4th Dist 2005)

(retaliation and hostile-work environment claims arise out of the employment relationship);

Henderhan v. Jackson Tp. Police Dept., 2009–Ohio–949, ¶ 38 (Ohio App. 5th Dist 2009) (the

PSTLA does not apply to gender-based discrimination, hostile-work environment, or retaliation

claims ); Piazza v. Cuyahoga County, 2019-Ohio-2499, ¶ 35 (Ohio 2019) (“Termination of



 1
         Defendants argue that plaintiff’s claims do not relate to an employment
         relationship because plaintiff is no longer employed by East Cleveland. The
         Supreme Court of Ohio has rejected this argument. Piazza, 2019-Ohio-2499 at
         ¶31 (“[W]e hold that R.C. 2744.09(B) does not require that a plaintiff have been
         employed by the political-subdivision employer at the time she filed her
         lawsuit.”)

                                                 5
Case: 1:20-cv-02507-PAG Doc #: 12 Filed: 01/22/21 6 of 9. PageID #: 113




employment is a matter that arises out of the employment relationship.”) Thus, the two-year

statute of limitations period contained in the PSTLA is not applicable to these claims.

       Accordingly, the Court DENIES this portion of defendants’ motion.2

II.    Statutory Immunity

       Defendants also maintain that they are statutorily immune from plaintiff’s state law

claims under the PSTLA. According to plaintiff, the statutory immunity granted to political

subdivisions under the PSTLA does not extend to these claims.

       Upon review, the Court agrees with plaintiff. The PSTLA broadly grants statutory

immunity to political subdivisions, such as East Cleveland, for “injury, death, or loss to person

or property allegedly caused by any act or omission of the political subdivision . . . in connection

with a governmental or proprietary function.” O.R.C. § 2744.02(A)(1). However, civil actions

brought by political subdivision employees which relate to “any matter that arises out of the

employment relationship” are exempt from this immunity. O.R.C. § 2744.09(B). As noted

above, plaintiff’s state law claims arise out of her employment relationship with East Cleveland.

Therefore, the municipal immunity provided for in the PSTLA does not apply.3 See Marsilio v.

Vigluicci, 2013 WL 1855975, *6 (N.D. Ohio 2013) (“Because plaintiff’s sex discrimination



 2
         In their reply brief, defendants argue for the first time that these claims are also
         untimely under the doctrine of laches because plaintiff “waited over two years to
         file the suit.” This argument is improperly raised in a reply brief and the Court
         declines to consider it. See Scottsdale Ins. Co. v. Flowers, 513 F.3d 546, 553 (6th
         Cir. 2008) (issues raised for first time in reply brief are deemed waived).
 3
         In their reply brief, defendants argue for the first time that even if they are not
         statutorily immune, “the suit would still be barred under Qualified Immunity.”
         Not only is this argument underdeveloped, it is improperly raised in a reply brief
         and the Court declines to consider it.

                                                 6
Case: 1:20-cv-02507-PAG Doc #: 12 Filed: 01/22/21 7 of 9. PageID #: 114




claim arises out of her employment with Portage County, § 2744.09 precludes municipal

immunity.”)

        Accordingly, defendants are not statutorily immune from plaintiff’s state law claims.

The Court DENIES this portion of defendants’ motion.

III.    Res Judicata

        Defendants next argue that the entire Complaint is barred by res judicata. Defendants

contend that plaintiff’s claims have “already been litigated” by virtue of this Court remanding

the prior suit to state court for lack of subject matter jurisdiction.4 According to plaintiff, this

Court’s remand of the previous lawsuit was not a final judgment on the merits and, therefore, res

judicata does not apply.

        Upon review, the Court finds no merit to defendants’ argument that res judicata bars the

Complaint. In order for res judicata to apply, there must be an adjudication on the merits.

Portage County Bd. of Comm’rs v. City of Akron, 2006-Ohio-954, ¶84 (Ohio 2006); Bragg v.

Flint Bd. of Educ., 570 F.3d 775, 776 (6th Cir. 2009). Here, no ruling on the merits has been

made. Plaintiff’s initial complaint only contained state law claims. Accordingly, this Court

remanded the lawsuit to state court due to a lack of subject matter jurisdiction. This does not

constitute an adjudication on the merits. In re Wohleber, 2020 WL 6781237, *3 (6th Cir. 2020)


 4
         Defendants maintain that the Court should convert their motion to a motion for
         summary judgment when considering their res judicata argument because it
         “requires analysis of matters outside the pleadings.” This argument is without
         merit. “Although typically courts are limited to the pleadings when faced with a
         motion under Rule 12(b)(6), a court may take judicial notice of other court
         proceedings without converting the motion into one for summary judgment.”
         Buck v. Thomas M. Cooley Law School, 597 F.3d 812, 816 (6th Cir. 2010). The
         documents relied upon by the Court in reaching its conclusion as to this issue are
         exclusively matters of public record, i.e., the dockets from the prior lawsuit.

                                                   7
Case: 1:20-cv-02507-PAG Doc #: 12 Filed: 01/22/21 8 of 9. PageID #: 115




(“But, when a case is dismissed for lack of subject matter jurisdiction, nothing has been litigated

and decided, because such a dismissal is not an adjudication on the merits.”)(internal quotations

omitted)

       Once the first lawsuit was remanded to state court, plaintiff filed a notice of voluntary

dismissal without prejudice pursuant to Ohio R. Civ. P. 41(A)(1)(a). This also does not operate

as an adjudication on the merits. Hensley v. Henry, 61 Ohio St.2d 277, 279 (Ohio 1980);

Thornton v. Montville Plastics & Rubber, Inc. 121 Ohio St.3d 124, 129 (Ohio 2009).5 Thus, no

ruling on the merits has occurred for purposes of res judicata.

       Accordingly, the Court finds that the Complaint is not barred by res judicata and

DENIES this portion of defendants’ motion.

IV.    Law-of-the-Case Doctrine

       Finally, defendants contend that because this Court found no subject matter jurisdiction

in the prior complaint, plaintiff is precluded from adding federal claims to the current Complaint

under the law-of-the-case doctrine.

       Upon review, the Court finds no merit or legal basis for this argument. “Under the

law-of-the-case doctrine, findings made at one point in the litigation become the law of the case

for subsequent stages of that same litigation.” Rouse v. DaimlerChrysler Corp., 300 F.3d 711,

715 (6th Cir. 2002). Here, the only finding that this Court reached with respect to plaintiff’s



 5
           A federal court looks to state law to determine the preclusive effect of a state
           court judgment. ABS Industries, Inc. ex. rel. ABS Litigation Trust v. Fifth Third
           Bank, 333 Fed. Appx. 994, 998 (6th Cir. 2009). Indeed, if “an individual is
           precluded from litigating a suit in state court by the traditional principles of res
           judicata, he is similarly precluded from litigating the suit in federal court.” Id.
           (internal quotations omitted)

                                                    8
Case: 1:20-cv-02507-PAG Doc #: 12 Filed: 01/22/21 9 of 9. PageID #: 116
